Citation Nr: 0323601	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151 based on VA medical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.  He died in April 1996.  The appellant is his widowed 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 1998 and May 2000 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was conducted at the RO in February 
2001.  In April 2001, the Board reopened the previously 
denied claim of service connection for the cause of the 
veteran's death and remanded this case for additional 
development.  


FINDINGS OF FACT

1.  The veteran died in April 1996; the cause of death listed 
on his death certificate is a G.I. hemorrhage due to or as 
the consequence of peptic ulcer disease.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause included an old arrested pulmonary 
tuberculosis.

2.  At the time of death, the veteran had established service 
connection for tuberculosis, pulmonary, chronic, moderately 
advanced and arrested, the permanent collapse of a lung, 
removal of six ribs, and trenchfoot.  The veteran's combined 
disability rating was 70 percent.  

3.  The veteran's death causing G.I. hemorrhage due to or as 
the consequence of peptic ulcer disease was not manifested in 
service, more than one year following his discharge from 
active duty, is not shown to be causally related to service 
or to a service-connected disability..  

4.  The veteran's death was not causally related to any 
incident of VA hospitalization, medical or surgical 
treatment.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312(a) (2002).  

2.  The veteran's death was not a result of VA 
hospitalization, medical or surgical treatment.  38 U.S.C.A. 
§ 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

In April 2003, the Board undertook development pursuant to 
38 C.F.R. § 19.9(a)(2) in order to determine whether 
additional SSA records were available in support of the 
veterans' case.  This ability to develop evidence was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a).  
However, in this case, the Board did not obtain any 
additional medical information.  Efforts to obtain additional 
medical records from SSA were unsuccessful due to their 
destruction by SSA.  Accordingly, the Board finds no basis to 
remand this case to the RO in light of the Federal Circuit's 
determination.  No additional development has been undertaken 
by the Board that resulted from additional evidence being 
considered without review by the RO.  Accordingly, the Board 
can proceed with the adjudication of the veteran's case.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes multiple treatment reports, private medical records, 
outpatient treatment reports, and medical opinions.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on appeal 
that has not been obtained by the RO.  Under these 
circumstances, no further action is necessary to assistant 
the claimant with her claim.  

The Board also finds that all VCAA notice requirements have 
been met.  RO letters to the appellant in June and August 
2001 clearly informed her of the provisions of VCAA with 
regard to what evidence she must obtain and which evidence VA 
would assist her in obtaining.  Moreover, the collective 
effect of multiple supplemental statements of the case is 
that the appellant has been repeatedly advised of the type of 
evidence necessary for her to prevail with her claims.  The 
Board therefore finds that the appellant has been effectively 
furnished notice of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the appellant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The discussions in rating decisions, the statement of the 
case, and multiple supplemental statements of the case, 
including many letters from the RO to the appellant, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice of the requirements of 
the law and regulation have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  The VA has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the appellant's claim.

II.  Background

Service medical records make no reference to a 
gastrointestinal disorder or peptic ulcer disease.  The 
veteran was discharged from active duty in July 1945.  In a 
September 1951 rating determination, the veteran was found to 
be 70 percent disabled due to his service-connected 
disorders, including tuberculosis, pulmonary, chronic, 
moderately advanced, but arrested, the permanent collapse of 
the lung, removal of six ribs, and trenchfoot.  The veteran 
was found to be 70 percent disabled from April 1952.  A 
September 1977 rating determination confirmed and continued 
this evaluation.  Following September 1977, the veteran filed 
no claim and sought service connection for no disorder 
related to service.  

The veteran died in April 1996 at his home; the cause of 
death listed on his death certificate is a G.I. hemorrhage 
lasting approximately 10 days due to or as the consequence of 
peptic ulcer disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause of death was indicated to be an old arrested pulmonary 
tuberculosis.  No autopsy was performed.  

The appellant filed a claim for dependency and indemnity 
compensation (DIC) in June 1996.  In August 1996, the RO 
requested the appellant to furnish evidence as to how the 
veteran's arrested pulmonary tuberculosis significantly 
contributed to his death.  No response to this question was 
received at this time.  

The appellant reopened her claim for service connection for 
the cause of the veteran's death in November 1997.  In a 
letter dated October 1997, it was contended that the 
veteran's tuberculosis may have contributed to the peptic 
ulcer condition and that treatment for this condition was 
responsible for his demise.  The appellant submitted a 
February 1997 statement from "R.B.", M.D.  This physician 
indicates that the appellant had approached him with the 
question of whether any of the medications that the veteran 
used may have contributed to his gastrointestinal bleeding 
that evidently led to his death.  The physician stated, in 
pertinent part:  

As a favor to her, I did review the 
Physician's Desk Reference [PDR] with 
regard to these medications, and one 
medication did have a warning about 
gastrointestinal bleeding.  This 
medication was Risperdal.  According to 
[the appellant], this was a medication 
that he was taking.  In the PDR they list 
gastrointestinal hemorrhage as a rare 
complication of this medication.  

The physician indicated that he did not provide medical care 
for the veteran.  

Also submitted at this time was an August 1996 statement from 
"M.J.," M.D.  The letter appears to indicate that the 
veteran was treated with medication to treat his 
gastrointestinal disorder.  

Additional medical records were either obtained by the RO or 
submitted by the appellant.  In a hospitalization in February 
1996, the veteran was treated for a major depressive disorder 
and a generalized anxiety disorder.  A remote left middle 
cerebral artery infarction with no evidence of cerebral 
atrophy and chronic obstructive pulmonary disease was also 
noted.  Medical treatment records in February 1996 indicate a 
worsening major depression.  A previous history of alcoholism 
was also noted.  

In March 1998, it was contended that the appellant's death 
was a direct result of intestinal bleeding caused by the rare 
complication of being prescribed the medication Risperdal.  
It was also contended that the veteran had post-traumatic 
stress disorder (PTSD).  It was contended that PTSD was not 
recognized prior to the 1980's and that many veterans of 
conflicts prior to Vietnam (such as the veteran) were 
misdiagnosed by VA, or not diagnosed at all.  It was 
contended that the appellant should have been awarded a 100 
percent disability evaluation for PTSD.

In the March 1998 substantive appeal, it was contended that 
the debilitating effects and general impairment of her 
husband's health was directly affected by his dyspepsia.  Her 
primary contention was that medications used to treat the 
veteran's condition contributed to his death.  It was also 
once again contended that the appellant had PTSD.  

In a July 1998 communication, the appellant clarified that 
she also wished to file a claim for compensation under 38 
U.S.C.A. § 1151 based on VA medical treatment.

In March 2001, the RO received a statement from "A.G.," 
M.D., indicating his medical opinion that it is as likely as 
not that some form of anxiety disorder was related to the 
veteran's military service.  It also appears to be stated by 
this physician that medication used to treat the veteran's 
condition caused the veteran's death, though this is not 
entirely clear.  

At a hearing held before the Board in February 2001, the 
appellant reiterated her previous contentions.  She noted the 
use of medication to treat the veteran's conditions.  In 
April 2001, the Board reopened the claim of service 
connection for the cause of the veteran's death and remanded 
this case for additional development.

In June 2001, additional information was requested by the RO.  
Additional medical records were obtained by the RO or 
submitted by the appellant.  These medical records fail to 
associate the veteran's death to either his service or a 
service-connected disorder.  A medical report dated January 
2001 appears to indicate that the veteran had PTSD.  

A medical opinion was obtained in November 2001.  Within this 
report, it was indicated that the veteran died in April 1996 
due to a gastrointestinal hemorrhage due to peptic ulcer 
disease during his lifetime.  With regard to the question 
posed by the Board of whether the veteran's service-connected 
disorders contributed to his death, the examiner, after 
reviewing the claims folder, could see no evidence to suggest 
that the veteran's pulmonary tuberculosis caused or 
contributed to death.  With regard to the question of whether 
the veteran's fatal gastrointestinal hemorrhaging and/or 
peptic ulcer disease was caused by psychiatric medications or 
by medications used to treat tuberculosis, the examiner noted 
that the veteran's peptic ulcer disease with a history of 
gastric ulcer had been present a long time before the 
veteran's demise.  The physician was unable to find any 
association between the bleeding with any of the medication 
taken.  He agreed with Dr. B.'s comment that while it is 
possible that the Risperdal could cause gastrointestinal 
bleeding, it is "very uncommon and very unlikely."  The 
physician believed that this was not a factor in this 
situation.  

With regard to the question of whether the veteran had an 
acquired psychiatric disorder that was related to his active 
military service, the physician noted that the veteran had 
been diagnosed with an anxiety disorder, depressive disorder, 
and dysthymia with anxiety by both doctors G. and F. while he 
lived.  The physician noted that both of these physicians had 
extensive experience with PTSD in the World War II age 
population, yet neither physician made the diagnosis of PTSD 
during the veteran's lifetime.  The physician stated that, 
based on these findings, he did not feel that it was likely 
that the veteran's acquired psychiatric disorder was related 
to his military service.  

In June 2002, the appellant once again contended that the 
veteran suffered from PTSD.  It was indicted that Dr. G. 
treated her husband for over 15 years and was well versed 
with his military stressors.  She cites progress notes in 
July 1989 indicating the veteran's contention that he had a 
bad set of nerves from the war.  It was contended that the 
medical record was replete with references to multiple jobs, 
a spotted occupational history, and poor interpersonal 
relationships.  It was contended that these were all 
recognized symptoms and manifestations of PTSD.  It was also 
contended that the gastrointestinal hemorrhage was due to the 
medication used to treat his service-connected PTSD.  The 
appellant cites to a July 1989 outpatient treatment report in 
which the veteran states that he had a bad set of nerves from 
the war and from working with the United States Census 
Bureau.  Treatment for a generalized anxiety disorder was 
also presented.

To ensure that the VA had all pertinent medical records, the 
Board, in April 2003, sought to obtain the veteran's Social 
Security Administration (SSA) records.  In a June 2003 
response, it was indicated that the records of the veteran 
had been destroyed by SSA.  No additional records were 
available to send to the VA.

III.  Analysis 

A.  Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
including peptic ulcer disease, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that in this case the veteran's service-
connected disorders at the time of the veteran's death had no 
association with his death-causing G.I. hemorrhage or peptic 
ulcer disease.  There is no evidence of peptic ulcer disease 
in service, in the first post-service year (so as to warrant 
presumptive service connection for such a disability as a 
chronic disorder under 38 U.S.C.A. §§ 1112, 1113 and 
38 C.F.R. § 3.307, 3.309).  The appellant herself does not 
appear to specifically contend that the veteran's service-
connected disorders were the cause of the veteran's death 
(this is not entirely clear).  In any event, the Board finds 
that the overwhelming medical evidence of record fails to 
indicate that the veteran's service-connected disorders at 
the time of his death caused or contributed to the veteran's 
G.I. hemorrhage.  

The Board notes that there was a lapse of many years between 
the veteran's separation from service and his first treatment 
for the disorders that caused his death.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  

It is the primary contention of the appellant that medication 
used to treat PTSD caused or aggravated the peptic ulcer 
disease that, in turn, caused the G.I. hemorrhage that caused 
the veteran's death.  The central contention appears to be 
that the medication known as Risperdal caused 
gastrointestinal bleeding, leading to the veteran's death.  

In this case, the Board finds that the medical opinion of 
November 2001 outweighs indications that the veteran may have 
had PTSD during his lifetime.  The opinion of November 2001 
provides a compelling rationale for the conclusion that the 
veteran did not have PTSD, noting that physicians who had 
treated the veteran were well versed in PTSD in World War II 
era veterans.  Indications that the veteran had PTSD during 
his lifetime as cited by the appellant are not entirely clear 
and, in the opinion of the Board, are entitled to very 
limited probative value. 

It is important for the appellant to understand that even if 
the veteran did have PTSD, the medical evidence in this case 
is against the appellant's contention that medical used to 
treat PTSD caused the veteran's death.  While it is clear 
that the drug in question could cause gastrointestinal 
bleeding, it is indicated that this condition is very 
uncommon and very unlikely.  The Board must find this medical 
opinion is entitled to great probative value as it provides a 
rationale for the opinion that the Board finds compelling.  
Medical evidence in support of the appellant's contention 
does not indicate that this drug did cause a gastrointestinal 
disorder, only that it could cause a gastrointestinal 
disorder in rare cases.  The fact that contemporaneous 
medical evidence does not indicate that the veteran was ever 
treated for a gastrointestinal disorder associated with 
medication also used to treat his psychiatric disorder also 
provides negative evidence against this claim.  Thus, on two 
bases, the appellant's theory as to the cause of the 
veteran's death is not supported by competent medical 
evidence.  

According to the medical opinion of February 1997 from doctor 
D., Risperdal caused gastrointestinal hemorrhage is a "rare" 
complication of this medication.  Such an opinion does not 
indicate that this medication caused a gastrointestinal 
hemorrhage that caused the veteran's death.  Medical records 
simply do not support such a determination and only provide 
negative evidence against this determination.  Once again, 
the Board must look to the medical opinion of November 2001.  
This medical opinion clearly indicates the evaluator's 
opinion that he can see no association between bleeding with 
any of the medications taken.  Such evidence provides a 
negative opinion against the appellant's claim.  

With regard to the appellant's own contentions that the 
veteran's death may be reasonably related to his military 
service or to medication used to treat either a service-
connected disorder or an alleged service-connected disorder, 
the Court has made it clear that a lay person is not 
competent to provide probative evidence in matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495-5 (1992).  The appellant is a layperson, and lacks the 
medical expertise for her opinion in this matter to be 
competent medical evidence.  The preponderance of evidence is 
against this claim.  Accordingly, it must be denied.  

B.  38 U.S.C.A. § 1151.

Dependency and indemnity compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

To the extent that the appellant contends that VA medical 
treatment caused the veteran's death, the preponderance of 
the competent evidence is against such a claim.  While the 
evidence shows that the medical community has recognized that 
one of the medications the veteran was taking could cause 
gastrointestinal bleeding, the record clearly shows that such 
complications are considered rare.  This opinion by Dr. R.B. 
is further supported by the opinion of Dr. J.C. M. in 
November 2001.  Dr. M. noted that while it was possible that 
Risperidol could cause gastrointestinal bleeding, it was very 
uncommon and very unlikely.  He clearly stated his opinion 
that he did not feel it was a factor in the veteran's case.  

Under the circumstances, the Board finds no persuasive 
evidence that the gastrointestinal bleed which led to the 
veteran's death was caused by VA medical care.  

Conclusion

In closing, the Board acknowledges the veteran's honorable 
World War II military service and sympathizes with the 
appellant.  However, the Board is bound by applicable laws 
and regulations applicable to claims for VA benefits.  For 
the reasons set forth above, the preponderance of the 
evidence is against a finding that the veteran's death was 
caused by a service-connected disability or was due to VA 
medical care.  


ORDER

The appeal is denied as to both issues.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

